Citation Nr: 1810547	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-26 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral foot disabilities. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral foot disabilities. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, GA.

The Veteran's notice of disagreement filed in January 2013 appealed the October 2012 denial of service connection for the left and right knees, as well as, the issues of entitlement to service connection for diabetes, stress, high blood pressure, cataracts, and entitlement to a rating in excess of 10 percent for degenerative joint disease of the left foot and in excess of 10 percent for degenerative joint disease of the right foot.  The May 2014 statement of the case addressed all these issues.  

The Veteran only elected to perfect an appeal to the Board for the issues of entitlement to service connection for the left and right feet in his VA Form 9.  Therefore, these are the only issues before the Board. 

The Veteran appeared at a video conference hearing at the RO in September 2017 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's claim must be remanded to provide him with a VA examination to determine the nature and etiology of the claimed disability conditions.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  

Here, the Veteran has stated that he believes his bilateral knee conditions are due to his service.  Medical records indicate he has a diagnosis of osteoarthritis in both knees.  The Veteran has stated that he believes his pain relates back to his service, in particular he believes it was caused by jumping from a tower.  Alternatively, he has asserted that the bilateral knee conditions are due to an altered gait from his service-connected bilateral foot disabilities.  The Veteran's service treatment records indicate that he did have foot injuries while in service and leg cramps.  Further, he is service connected for bilateral disabilities of the foot.  

The Veteran has submitted an opinion stating the knee conditions are due to service, but the physician who provided the opinion does not provide an adequate rationale.  The physician does not indicate what injury in service related to his knee.  Indeed, the Veteran's service medical records do not document a knee injury.  The physician also noted that he did not examine the Veteran until 2009, almost 30 years after the Veteran separated from service.  While that alone does not render an opinion inadequate, the lack of the physician's consideration for events that occurred in that intervening period does.  There are no other medical opinions in the record.  Therefore, there is insufficient record to determine if the Veteran's claimed disabilities are related to the symptoms the Veteran states that he experienced while in service.  Thus, under McLendon the Veteran must be provided with an examination to determine if there is a causal nexus between his current condition and his active service.  

Additionally, the Board notes that the Veteran identified relevant records in his hearing testimony that have not been associated with the claims file.  The Veteran indicated that he received treatment at the Baptist Hospital in Knoxville, Tennessee, for a knee condition in 1982.  As these records have been identified, VA should make proper efforts to obtain and associate them with the claims file  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify any outstanding private or VA treatment records relating to his bilateral knee condition that have not been associated with the claims file. 

Obtain and associate with the claims file any outstanding VA medical records. 

Provide the Veteran with a records release form for all identified private sources of records, including the Baptist Hospital in Knoxville, Tennessee. 

If the AOJ in unable to obtain any of the identified records after due efforts, it should make a formal finding as to that fact and notify the Veteran of their unavailability. 

2.  After the above development has taken place, schedule the Veteran for a VA examination, by an appropriate examiner, to determine the nature, etiology and severity of his bilateral knee disability.  

The examiner is requested to review the claims folder, to include this remand.  

Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to the following:

a.  Identify any knee disabilities currently manifested or are indicated in the evidence of record from any time from approximately November 2011. 

b.  For any knee disability identified, whether it whether it is at least as likely as not (a probability of 50 percent or greater) that it began in or is related to active service.

c.  For any knee disability identified, whether it is at least as likely as not (50 percent or greater likelihood) that the knee disability is due to or caused by the any service-connected disabilities, to include bilateral degenerative joint disease of the feet.

d.  For any knee disability identified, whether it is at least as likely as not (50 percent or greater likelihood) that the knee disability is aggravated (increased in severity) by any service-connected disability, to include bilateral degenerative joint disease of the feet.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  The examiner's attention is drawn to the opinion and examination report provided by Dr. Traub in September 2017, as well as the statements of the Veteran at his September 2017 VA hearing, August 2015 statement of the case, and January 2013 notice of disagreement. 

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




